Adams, Judge.
In State v. Charbonneau, 281 Ga. 46 (635 SE2d 759) (2006), the Supreme Court of Georgia reversed the judgment of this Court in Charbonneau v. State, 275 Ga. App. 495 (621 SE2d 514) (2005). *188Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.
Decided January 5, 2007.
Walter M. Chapman, for appellant.
William T. McBroom, District Attorney, Cindy L. Spindler, Assistant District Attorney, for appellee.

Judgment affirmed.


Smith, P. J., and Ellington, J., concur.